DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 9-10, 12-13, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2017172805 A1) in view of Patterson et al. (US 20200033494 A1).
	Regarding claim 9, Wang discloses a method for measuring a horizontal-polarized shear wave (Abstract), comprising: disposing a downhole tool into a borehole (Fig. 1), wherein the downhole tool comprises: a transmitter (e.g., monopole, dipole, quadrupole, etc.) to transmit a sonic waveform into a formation; and a receiver to record a response from a borehole (para. 0023-0025); selecting a frequency range for the transmitter to a horizontally-polarized shear formation body wave (by inherency, the generation of the frequency range for shear slowness picking of flexural waves taught in para. 0042-0043 reads on “selecting a frequency range for the transmitter to a horizontally-polarized shear formation body wave”); broadcasting the sonic waveform as the horizontally-polarized shear formation body wave into the formation penetrated by the borehole with the transmitter (para. 0023-0025); recording a reflected wave on the receiver as waveform data, wherein the reflected wave is the horizontally-polarized shear formation body wave reflected from a reflector (para. 0023-0025), and processing the waveform data (e.g., Fig. 10, blocks 1040-1050).
	Wang does not mention explicitly: wherein the waveform data comprises at least horizontally-polarized shear formation body waves.
	Patterson teaches a method for measuring a horizontal-polarized shear wave (para. 0051-0053), comprising: a transmitter to transmit a sonic waveform into a formation, and a receiver to record a response from a borehole (para. 0023-0025);
wherein the waveform data comprises at least horizontally-polarized shear formation body waves (para. 0052).
Since Wang teaches the general conditions of modes and frequencies in a slowness-frequency map of sonic logging information (para. 0003) as well as the acoustic logging tools (para. 0023), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Patterson’s teaching of measuring attenuation and/or reflection of horizontal-polarized shear formation body waves into the system of Wang to arrive the claimed invention. Doing so would improve far-field imaging (Patterson, para. 0025, 0051).
Regarding claims 10 and 25, Wang discloses: wherein the transmitter is a quadrupole, wherein the transmitter is a dipole (para. 0023).  
Regarding claims 12 and 13, Wang discloses: wherein the receiver records a borehole guide wave (para. 0037); wherein the information handling system removes the borehole guide wave during the determining an optimal frequency range with forward modeling (para. 0039, 0042-0043, 0066).  
Regarding claim 27, Wang discloses: enhancing the signal-to-noise ratio of reflected signals during the processing the waveform data (para. 0039).
Regarding claim 29, Wang discloses: determining an optimal frequency range using forward modeling (para. 0042-0043).
4.	Claims 1-3, 5-6, 8, 11, 21, 23-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Patterson et al. and Tang et al. (US 20080151690 A1).
	Regarding claims 1 and 21, Wang discloses a borehole sonic logging tool (Abstract; Fig. 1), said tool comprising: a transmitter (e.g., monopole, dipole, quadrupole, etc.) to transmit a sonic waveform into a formation, a receiver to record a reflected wave as waveform data, and an information handling system in communication with the transmitter and receiver (para. 0023-0025), wherein the information handling system: selects a frequency range for the transmitter to a horizontally-polarized shear formation body wave (by inherency, the generation of the frequency range for shear slowness picking of flexural waves taught in para. 0042-0043 reads on “selecting a frequency range for the transmitter to a horizontally-polarized shear formation body wave”), wherein the selection of said frequency range enhances the signal-to-noise ratio of the waveform data (para. 0039); filters the waveform data (Fig. 10, block 1030; see also para. 0067); and processes the waveform data (e.g., Fig. 10, blocks 1040-1050).
	Wang does not mention explicitly: wherein the sonic waveform comprise at least horizontally-polarized shear formation body waves; wherein the information handling system filters the waveform data with a median filter.
Patterson teaches a method for measuring a horizontal-polarized shear wave (para. 0051-0053), comprising: a transmitter to transmit a sonic waveform into a formation, and a receiver to record a response from a borehole (para. 0023-0025);
wherein the waveform data comprises at least horizontally-polarized shear formation body waves (para. 0052).
Since Wang teaches the general conditions of modes and frequencies in a slowness-frequency map of sonic logging information (para. 0003) as well as the acoustic logging tools (para. 0023), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Patterson’s teaching of measuring attenuation and/or reflection of horizontal-polarized shear formation body waves into the system of Wang to arrive the claimed invention. Doing so would improve far-field imaging (Patterson, para. 0025, 0051).
	Tang discloses a borehole sonic logging tool (Abstract; Fig. 1; para. 0003, 0009-0010), comprising: transmitters to transmit a sonic waveform into a formation, receivers to record reflected waves as waveform data, and a median filter for filtering the waveform data (para. 0009-0010).
Since Wang teaches the general condition of the filter (para. 0067) and Tang teaches filtering the waveform data obtained from a borehole sonic logging tool with a median filter, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a median filter into the teaching of Wang to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. As being well-known in the art (e.g., https://en.wikipedia.org/wiki/Median_filter), doing so would allow to provide a non-linear digital filtering technique that is capable of removing noise from an image or signal thus improving the results of data processing (for example, edge detection on an image). It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 2-3 and 5, Wang discloses: wherein the borehole sonic logging tool is disposed on a conveyance (Figs. 1A and 1B); wherein the borehole sonic logging tool is disposed on a bottom hole assembly (para. 0023); wherein the transmitter is a quadrupole (para. 0023).  
Regarding claims 6 and 11, Wang does not but Tang teaches: wherein the receiver is a dipole (para. 0036: “The receiver 304 records the reflected waves with x- and y-oriented dipole receivers”). As such, the combination of Wang, Patterson and Tang renders the claimed invention obvious.
Regarding claim 8, Wang discloses: wherein the information handling further determines an optimal frequency range with forward modeling (para. 0042-0043).  
Regarding claim 23, Wang discloses: wherein the receiver records a borehole guide wave (para. 0037).  
Regarding claim 24, Wang discloses: wherein the information handling system removes the borehole guide wave during the determining an optimal frequency range with forward modeling (para. 0039, 0042-0043, 0066).  
Regarding claim 28, Wang does not mention explicitly: filtering the reflected wave with a median filter during the processing the waveform data.  
However, as discussed for claim 1 above, Tang discloses a borehole sonic logging tool and a method for practicing the logging tool (Abstract; Fig. 1; para. 0003, 0009-0010), comprising: transmitting a sonic waveform into a formation, receiving reflected waves as waveform data, and filtering the waveform data with a median filter (para. 0009-0010). As such, the combination of Wang, Patterson and Tang renders the claimed invention obvious.
5.	Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Patterson et al. and Tang et al., further in view of Geerits et al. (US 20090205899 A1).
	Regarding claims 22 and 26, Wang does not mention explicitly: wherein the receiver is a quadrupole.  
	Geerits discloses a borehole sonic logging tool (Abstract; Fig. 1B), comprising: a transmitter to transmit a sonic waveform into a formation, a receiver to record a reflected wave as waveform data, wherein the receiver is a quadrupole (para. 0046, 0057).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Geerits’ quadrupole receiver into the combination of Wang, Patterson and Tang to arrive the claimed invention, in order to provide the receiver with a structure similar to that of the transmitter when a quadrupole transmitter is used for the logging tool (Geerits, para. 0057). It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.

Response to Arguments
6.	Applicant's arguments received 10/04/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-5 as set forth above in this Office action.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2857             

/TOAN M LE/Primary Examiner, Art Unit 2857